                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

GARY W HOLMES,                   :
                                 :
           Plaintiff,            :
      VS.                        :              NO. 4:19-CV-00163-CDL-MSH
                                 :
Sheriff DONNA TOMPKINS, et al., :
                                 :
           Defendants.           :
________________________________ :

                                        ORDER

         Pro se Plaintiff Gary W. Holmes has filed a document in this Court that was

construed as a Complaint seeking relief pursuant to 42 U.S.C. § 1983 (ECF No. 1). On

November 4, 2019, Plaintiff was ordered to either pay the filing fee or file a motion for

leave to proceed in forma pauperis. Plaintiff was also directed to recast his Complaint on

the Court’s standard form. Plaintiff was given twenty-one (21) days to comply, and he

was warned that failure to fully and timely comply with the Court’s orders would result in

the dismissal of this case. See generally Order, Nov. 4, 2019, ECF No. 4.

         The time for compliance passed with no response from Plaintiff. On December 12,

2019, Plaintiff was therefore ordered to respond and show cause why his lawsuit should

not be dismissed for failing to comply with the Court’s orders and instructions. Plaintiff

was given twenty-one (21) days to respond, and he was again warned that failure to respond

would result in the dismissal of his Complaint. See generally Order, Dec. 12, 2019, ECF

No. 5.

         The time for compliance has again passed without a response from Plaintiff.
Because Plaintiff has failed to comply with the Court's instructions and orders and

otherwise failed to diligently prosecute his claims, Plaintiff’s Complaint shall be

DISMISSED without prejudice. See Fed. R. Civ. P. 41; see also Brown v. Tallahassee

Police Dep't, 205 F. App'x 802, 802 (11th Cir. 2006) (per curiam) (“The court may dismiss

an action sua sponte under Rule 41(b) for failure to prosecute or failure to obey a court

order.”) (citing Lopez v. Aransas Cnty. Indep. Sch. Dist., 570 F.2d 541, 544 (5th

Cir.1978)). 1

       SO ORDERED, this 5th day of February, 2020.



                                           s/Clay D. Land
                                           CLAY D. LAND
                                           CHIEF U.S. DISTRICT COURT JUDGE
                                           MIDDLE DISTRICT OF GEORGIA


1
  Because Plaintiff’s Complaint contains almost no detail about his claims, it is unclear
whether the statute of limitations in this case has run or is about to run. “[W]here a
dismissal without prejudice has the effect of precluding the plaintiff from re-filing his claim
due to the running of the statute of limitations, it is tantamount to a dismissal with
prejudice.” Stephenson v. Doe, 554 F. App’x 835, 837 (11th Cir. 2014) (citing Justice v.
United States, 6 F.3d 1474, 1482 n.15 (11th Cir. 1993)). If this dismissal is effectively
with prejudice, dismissal is nonetheless appropriate because “a clear record of delay or
willful misconduct exists, and . . . lesser sanctions are inadequate to correct such conduct.”
Stephenson, 554 F. App’x at 837 (citations omitted). The Court ordered Plaintiff to
comply with its orders and instructions on more than one occasion and specifically warned
Plaintiff each time that failure to comply would result in dismissal of this action. Thus,
even though this dismissal is intended to be without prejudice, dismissal with prejudice
would also be appropriate. See Hickman v. Hickman, 563 F. App’x 742, 744 (11th Cir.
2014) (per curiam) (upholding sua sponte dismissal with prejudice for failure to properly
respond to the district court’s order); Eades v. Ala. Dep’t of Human Res., 298 F. App’x
862, 864 (11th Cir. 2008) (per curiam) (same).

                                              2
